— Judgment, Supreme Court, New York County (Helen E. Freedman, J.), entered on or about June 14, 1988, which dismissed this petition challenging petitioner’s termination of employment, unanimously affirmed, without costs.
Petitioner, a probationary employee, could be discharged without a hearing so long as the termination was not made in bad faith. The evidence in this record supports the conclusion that petitioner was discharged for good reason and, accordingly, no hearing was necessary before terminating petitioner’s employment (Matter of Johnson v Katz, 68 NY2d 649). Nor was petitioner entitled to a so-called "name-clearing hearing”, since petitioner has failed to demonstrate that the public employer publicly disclosed the stigmatizing reasons for petitioner’s discharge (Matter of Lentlie v Egan, 61 NY2d 874). Concur — Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.